Citation Nr: 1624157	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for the residuals of a gunshot wound to the right torso, including injury to Muscle Group XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2006.

This matter is on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The issue on appeal centers arises from a September 2011 Board decision which, on its own accord, granted a separate 20 percent rating for a gunshot wound to Muscle Group XX.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims which, in an April 2013 memorandum decision, vacated in part the Board's decision and remanded the appeal for further development in order for consideration as to whether any other muscle groups were affected.    

It is not clear whether the Court intended the Board to reconsider whether a rating in excess of 20 percent was warranted for the Veteran's Muscle Group XX injury.  Nevertheless, when the appeal was subsequently remanded by the Board for further development in December 2013, this issue was specifically listed.  As such, it would be prejudicial to the Veteran to not consider it now.  The required development from the December 2013 Remand having been completed, the issue is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The Board apologies for the delays in the full adjudication of this case. 


FINDINGS OF FACT

1.  For the period on appeal, the muscle injury Muscle Group XX on the right torso has been characterized by some intermittent weakness and pain; a through and through or deep penetrating wound, prolonged infection, sloughing of soft parts, or intermuscular scarring, hospitalization, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side have not been shown.  

2.  There is no indication of injury to any other potentially effected muscle group.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for the residuals of a gunshot wound to the right torso, including injury to Muscle Group XX, have not met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, DC 5307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the evidence reflects that the Veteran sustained a gunshot wound to the right flank of his torso in April 1988 during a robbery.  

He was hospitalized for an exploratory laparotomy that same month, which revealed wounds to the liver, right kidney and diaphragm.  The bullet was located in the vicinity of the L1 vertebra, but was not removed.  

In a September 2011 decision, the Board determined that he was entitled to service connection for residuals of an injury to Muscle Group XX, and that a 20 percent rating was warranted under 38 C.F.R. § 4.73, DCs 5320 (2015).  

When the Court vacated and remanded this decision in April 2013, it specifically noted that the Board failed to explain why injuries to other Muscle Groups were not also warranted.  This is fully addressed below.  

The effective evaluation of muscle wounds is always complex under VA law.  In evaluation of these disabilities, the Board must take into consideration the complexity of the evaluation and award the Veteran the benefit of the doubt, whenever possible. 

All muscle injuries are rated based on a scale characterized by "slight," "moderate," "moderately severe" and "severe," and each of these terms is defined by a specific set of characteristics categorized by 1) type of injury, 2) history and complaint, and 3) objective findings.  38 C.F.R. § 4.56(d).  

In order to warrant a rating in excess of 20 percent for Muscle Group XX, a muscle injury that is "moderately severe" must be shown.  Under 38 C.F.R. § 4.56(d)(3), a "moderately severe" muscle injury contemplates the following:  

* A type of injury that is characterized by through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; 
* A history characterized by a service department record or other evidence showing hospitalization for a prolonged period for the wound or, in the alternative, a record of consistent complaint of cardinal signs and symptoms of muscle disability (to include loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement); and, if present, evidence of inability to keep up with work requirements; and/or
* Objective findings such as entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  

38 C.F.R. § 4.56(d)(3).

After a review of the evidence of record, the Board first concludes that a rating in excess of 20 percent is not warranted for the injury to Muscle Group XX.  First, the Veteran's service treatment records do not indicate that he sustained a "through and through" injury and, while there were surgical repairs to the diaphragm and kidneys, there were no significant residuals to the muscle group.  

Next, there is also no follow-up history of a prolonged hospitalization.  While there have been some instances of weakness, such weakness appears to be very minor.  Moreover, there is insufficient impairment of coordination or movement such to any significant degree.  

Of particular significance to the Board, the Veteran's recovery was relatively quick, as he was placed on convalescent leave for only 30 days, and he was able to perform another 18 years of exemplary service.  Had the cardinal signs and symptoms been shown to the extent that an increased rating was warranted, it is unclear whether he would have remained on active duty.  

Simply stated, while the Veteran clearly has some problems associated with the disability (this is the basis for the 20% evaluation and not in dispute:  if he did not have some problems with this disability there would be no basis for a compensable evaluation), the post-service treatment records, and even some of the Veteran's own statements, provide evidence against a claim for a higher rating.  It is only the degree of disability that is in question. 

Finally, the Veteran's current objective symptoms do not indicate an injury that is "moderately severe."  Specifically, at a VA examination in April 2006, he stated that the "only thing that bothers him is his back."  However, these symptoms are separately addressed by his service-connected lumbar spine disability.  At his most recent VA examination in March 2014, he complained of intermittent pain on the right side of his back, along with some fatigue and slight instability.  Upon examination, some loss of power and weakness was observed.  However, there was no indication of loss of deep facia or muscle substance.  

While the right side appeared to be weaker, this by itself does not rise to the level of "positive evidence of impairment" sufficient to warrant a rating in excess of 20 percent.  It is the basis for the 20% finding. 

In view of the Court's instructions, the Board has considered whether any other muscle groups could have been impacted other than Muscle Group XX.  Since the evidence is clear that the Veteran's injury was isolated to the torso, the only other potentially applicable muscle group is Muscle Group XIX, which addresses support and compression of the abdominal wall, lower thorax, obliques, transversalis and quadratus lumborum.  

However, a separate rating for this muscle group is not warranted.  Specifically, the Board relies on the observations of a VA examiner in March 2014, who was specifically asked to identify the affected muscle groups.  

After a thorough examination and review of the claims file, the examiner concluded that there was "no objective medical evidence that Muscle Group XIX or any other muscle group other than Muscle group XX is damaged due to the gunshot wound."  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

As a final matter, the while the evidence indicates that the Veteran's injuries included wounds to the liver, kidney, diaphragm and right lung, he has not asserted that he has any disabilities to these organs, let alone any pathology related to his injuries.  

Moreover, there is no clinical evidence of symptomatology related to these injuries based on a detailed review of the record.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his muscle group injury is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his muscle group injury according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's muscle group injury has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the broad description of symptoms contained in 38 C.F.R. § 4.56, it is unlikely that any symptoms could reasonably fall outside these criteria.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that an increased rating for the injury to Muscle Group XX is not warranted for any period on appeal.  Moreover, there is no evidence that any other muscle group has been affected.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

An initial disability rating in excess of 20 percent for the residuals of a gunshot wound to the right torso, including injury to Muscle Group XX, is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


